PAPP SMALL & MID-CAP GROWTH FUND (PAPPX) Prospectus April 1, 2012 The Papp Small & Mid-Cap Growth Fund (the “Fund”) is a series of Papp Investment Trust and is managed by L. Roy Papp & Associates, LLP (the “Adviser”). For information or assistance in opening an account, please call toll-free 1-877-370-7277. TABLE OF CONTENTS Risk/Return Summary 2 Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 3 Principal Risks 3 Performance Summary 4 Portfolio Management 6 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Additional Information About the Investment Objective, Non-Principal Investment Strategies and Related Risks of the Fund 7 Fund Management 8 How the Fund Values Its Shares 10 How to Buy Shares 10 How to Redeem Shares 14 Distribution Plan 16 Dividends, Distributions and Taxes 16 Financial Highlights 18 Privacy Policy 19 For Additional Information Back Cover This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records.The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. RISK/RETURN SUMMARY Investment Objective The investment objective of the Fund is long-term capital growth. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Deferred Sales Charge (Load) None Redemption Fee (as a percentage of the amount redeemed) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and Service (12b-1) Fees 0.00%(1) Other Expenses 1.43% Total Annual Fund Operating Expenses 2.43% Less: Management Fee Reductions and Expense Reimbursements 1.18%(2) Total Annual Fund Operating Expenses After Management Fee Reductionsand Expense Reimbursements 1.25% The Fund has adopted a plan under Rule 12b-1 of the Investment Company Act of 1940 that authorizes the Fund to pay up to 0.25% of its average daily net assets for certain expenses related to the distribution and servicing of its shares, but only if the Fund’s Board of Trustees has specifically authorized the payment of such fees. Until at least April 1, 2013, the Board of Trustees will not authorize payment of fees pursuant to the plan. The Adviser has contractually agreed, until at least April 1, 2013, to reduce its management fees and to pay the Fund’s operating expenses to the extent necessary to limit Total Annual Fund Operating Expenses to an amount not exceeding 1.25% of the Fund’s average daily net assets. Management fee reductions and operating expenses paid by the Adviser are subject to repayment by the Fund for a period of 3 years after such fees and expenses were incurred, provided that the repayments do not cause Annual Fund Operating Expenses to exceed the foregoing expense limitation. Annual Fund Operating Expenses exclude brokerage costs, taxes, interest, costs to organize the Fund, acquired fund fees and expenses and extraordinary expenses, if any. Prior to April 1, 2013, the expense limitation agreement may be modified or terminated only with approval of the Board of Trustees. Expense Example.The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.It assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, the Fund’s operating expenses remain the same and the contractual agreement to reduce management fees and pay other Fund expenses remains in effect only until April 1, 2013.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 years 2 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal period, the Fund’s portfolio turnover rate was 5% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in common stocks of small capitalization (“small-cap”) and mid-capitalization (“mid-cap”) companies.There is no minimum percentage of assets that must be invested in either small or mid-cap issuers and the Fund may be invested substantially in either small-cap or mid-cap issuers when the Adviser believes such focus is warranted.This investment strategy is a non-fundamental policy of the Fund, and may be changed by the Fund’s Board of Trustees at any time.Shareholders of the Fund will be provided with at least 60 days advance written notice of such a change. The Adviser defines small and mid-cap companies as companies with market capitalizations, at the time of investment, that do not exceed the market capitalization of the largest company included in the Russell Midcap Growth Index, which was $21.4 billion as of February 29, 2012.The size of the companies included in the Russell Midcap Growth Index will change as a result of market conditions and reconstitution of the Index. In choosing investments, the Adviser looks for equity securities of companies that it regards as having excellent prospects for capital appreciation at a price, relative to the market as a whole, that does not fully reflect the superiority of that particular company.The Adviser measures a company’s prospects for capital growth by considering, among other factors, growth over extended periods of time, above-average profitability created through operating efficiency rather than financial leverage, and cash flows that appear to confirm the sustainability of growth. The Adviser generally follows a “buy and hold” strategy and, once a security has been purchased, the Fund will ordinarily retain it for as long as the Adviser believes the security’s prospects for capital growth continue to be favorable and the security is not overvalued in the marketplace.The Adviser may also sell a security if it identifies alternative securities that are more attractive. Principal Risks As with any mutual fund investment, there is a risk that you could lose money by investing in the Fund.The success of the Fund’s investment strategy depends largely upon the Adviser’s skill in selecting securities for purchase and sale by the Fund and there is no assurance that the Fund will achieve its investment objective.Because of the types of securities in which the Fund invests and the investment techniques the Adviser uses, the Fund is designed for investors who are investing for the long term.An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Market Risk.The return on and value of an investment in the Fund will fluctuate in response to stock market movements.Common stocks and other equity securities are subject to market risks, such as a rapid increase or decrease in a security’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Adviser.A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other conditions.At times, the stock markets can be volatile and stock prices can change dramatically. Small and Mid-Cap Company Risk.Investing in small and mid-cap companies involves greater risk than is customarily associatedwith larger, more established companies.Small and mid-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than larger companies.Due to these and other factors, stocks of small and mid-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile than larger capitalization companies.In addition, in many instances, the securities of small and mid-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Therefore, the securities of small and mid-cap companies may be subject to greater price fluctuations.Small and mid-cap companies also may not be widely followed by investors, which can lower the demand for their stock, and they may also suffer from a lack of publicly available information. Investment Style and Management Risk.The Adviser’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies. The Fund’s growth style may go out of favor with investors, negatively impacting performance.In addition, the Adviser may select investments that fail to appreciate as anticipated. Performance Summary The bar chart and performance table that follow provide some indication of the risks and variability of investing in the Fund by showing the changes in the Fund’s performance for each full calendar year over the life of the Fund, and by showing how the Fund’s average annual total returns compare with those of a broad measure of market performance.All returns include the reinvestment of dividends and distributions.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. All performance information shown below reflects fee waivers and/or expense reimbursements by the Adviser; had advisory fees not been waived and/or Fund expenses not reimbursed, returns would be less than those shown.Updated performance information, current through the most recent month end, is available by calling 877-370-7277. 4 Annual Total Returns for Years Ended December 31 The Fund’s year-to-date return through March 31, 2012 is 14.00% • During the period shown in the bar chart, the highest return for a quarter was 9.79% during the quarter ended December 31, 2011. • During the period shown in the bar chart, the lowest return for a quarter was -18.07% during the quarter ended September 30, 2011. Average Annual Total Returns for Periods Ended December 31, 2011 The table presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after tax-returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.Return After Taxes on Distributions and Sale of Fund Shares may be higher than other returns for the same period due to a tax benefit of realizing a capital loss on the sale of Fund shares. One Year Since Inception (March 8, 2010) Papp Small & Mid Cap Growth Fund Return Before Taxes -2.36% 10.56% Return After Taxes on Distributions -2.36% 10.56% Return After Taxes on Distributions andSale of Fund Shares -1.53% 9.03% Russell Midcap® Growth Index (reflects no deduction for fees, expenses, or taxes) -1.65% 9.80% 5 Portfolio Management Investment Adviser L. Roy Papp & Associates, LLP Portfolio Manager Rosellen C. Papp, CFA, Partner and Research Director Portfolio Manager of the Fund since its inception in 2010 Brian M. Riordan, CFA, Partner and Research Analyst Assistant Portfolio Manager of the Fund since 2012 Purchase and Sale of Fund Shares Minimum Initial Investment $5,000, except the minimum for an IRA or a gift to minors account is $1,000 Minimum Additional Investment General Information You may purchase or redeem (sell) shares of the Fund on any day that the New York Stock Exchange (“NYSE”) is open for business.Transactions may be initiated by written request, by wire transfer or through your financial intermediary. Tax Information The Fund intends to make distributions that will generally be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA, or you are a tax-exempt investor. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 ADDITIONAL INFORMATION ABOUT THE INVESTMENT OBJECTIVE, NON-PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS OF THE FUND Investment Objective.The investment objective of the Fund is long-term capital growth.The Board of Trustees has reserved the right to change the Fund’s investment objective without shareholder approval. Foreign Securities.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that trade on U.S. stock exchanges or in the form of American Depositary Shares (“ADSs”).ADSs are securities that are generally issued by a U.S. bank to U.S. buyers as a substitute for direct ownership of a foreign security and are denominated in U.S. dollars and traded on U.S. exchanges.ADSs are subject to risks similar to those associated with direct investment in foreign securities, which involve risks that may be different from those of U.S. securities.Foreign securities may not be subject to uniform audit, financial reporting or disclosure standards, practices or requirements comparable to those found in the United States.Foreign securities are also subject to the risk of adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitations on the removal of funds or other assets, political or social instability, and nationalization of companies or industries.In addition, the dividends payable on certain of the Fund’s foreign securities may be subject to foreign withholding taxes. Exchange Traded Funds (“ETFs”) and Other Investment Companies.The Fund may invest at times in ETFs and other investment companies.ETFs typically hold a portfolio of securities designed to track the performance of a particular index.ETFs are subject to the risk that the market price of an ETF’s shares may trade at a discount to its NAV, or that an active trading market for an ETF’s shares may not be developed or maintained.ETFs are also subject to the risks of the underlying securities or sectors that the ETF is designed to track.To the extent that the Fund invests in ETFs and other investment companies, there will be some duplication of expenses because the Fund would bear its pro-rata portion of such ETF’s or other investment company’s advisory fees and operational expenses.Since many ETFs are a type of investment company, the Fund's purchases of shares of such ETFs are subject to the Fund's investment restrictions regarding investments in other investment companies. Temporary Defensive Positions.The Fund may from time to time take temporary defensive positions that are inconsistent with its principal investment strategies.If the Adviser believes a temporary defensive position is warranted in view of market conditions, the Fund may invest up to 100% of its assets in cash, high-quality short-term government or corporate obligations, money market instruments or shares of money market mutual funds.Taking a temporary defensive position may prevent the Fund from achieving its investment objective.The Fund may also hold these investments for liquidity purposes. Recent Market Events. Over the last several years, domestic and international markets have experienced acute turmoil. This turmoil resulted in unusual and extreme volatility in the equity and debt markets, in the prices of individual securities and in the world economy. In addition, many governments and quasi-governmental entities throughout the world responded to the turmoil with a variety of significant fiscal and monetary policy changes, including but not limited to, direct capital infusions into companies, new monetary programs and dramatically lower interest rates. An unexpected or quick reversal of these policies could increase volatility in the equity and debt markets. These market conditions and continuing economic risks add significantly to the risk of short-term volatility in the Fund. 7 FUND MANAGEMENT Investment Adviser.L. Roy Papp & Associates, LLP (the “Adviser”), 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016, serves as the investment adviser to the Fund.The Adviser provides the Fund with a continuous program of investing the Fund’s assets and determining the composition of the Fund’s portfolio.In addition to serving as the investment adviser to the Fund, the Adviser provides investment advisory services to individuals, trusts, retirement plans, endowments, and foundations. For its services, the Fund pays the Adviser an investment advisory fee, computed and accrued daily and paid monthly, at the annual rate of 1.00% of the Fund’s average daily net assets.The Adviser has agreed until at least April 1, 2013 to reduce its investment advisory fees and to pay Fund expenses to the extent necessary to limit annual ordinary operating expenses (excluding brokerage costs, taxes, interest, costs to organize the Fund, acquired fund fees and expenses and extraordinary expenses, if any) to 1.25% of the Fund’s average daily net assets.Any such fee reductions by the Adviser, or payments by the Adviser of expenses which are the Fund’s obligation, are subject to repayment by the Fund, provided that the repayment does not cause the Fund’s ordinary operating expenses to exceed the expense limit, and provided further that the fees and expenses which are the subject of the repayment were incurred within 3 years of the repayment. A discussion of the factors considered by the Board of Trustees in approving the Fund’s investment advisory agreement with the Adviser, including the Board’s conclusions with respect thereto, will be included in the Fund’s semiannual report for the period ending May 31, 2012. Portfolio Manager.Rosellen C. Papp, CFA, is responsible for managing the Fund’s portfolio and has managed the Fund since its inception.Ms. Papp, Partner of the Adviser, has been the Research Director of the Adviser and its predecessor since 1981.Brian M. Riordan, CFA, became assistant portfolio manager of the Fund in 2012 and has been a Partner and Research Analyst of the Adviser since 2004. The Statement of Additional Information (“SAI”) provides additional information about Ms. Papp and Mr. Riordan, including information about their compensation, other accounts they manage and their ownership of shares of the Fund. Prior Performance of the Adviser The Adviser previously served as the investment sub-adviser of the Pioneer Small and Mid Cap Growth Fund and as the investment adviser of the Pioneer Small and Mid Cap Growth Fund’s predecessor, the Papp Small & Mid-Cap Growth Fund, Inc. (the “Predecessor Fund”), from the inception of the Predecessor Fund until September 18, 2009, when the Pioneer Small and Mid Cap Growth Fund ceased to engage in business.During that time, Rosellen C. Papp and L. Roy Papp were jointly responsible for the day-to-day management of the Pioneer Small and Mid Cap Growth Fund and the Predecessor Fund and had full discretionary authority over the selection of their investments, and Ms. Papp has the same level of discretion over the selection of investments for the Fund.The Pioneer Small and Mid Cap Growth Fund and the Predecessor Fund had investment objectives, policies and principal strategies substantially similar to the Fund. 8 The average annual total returns of the Class A shares of the Pioneer Small and Mid Cap Growth Fund, compared with the performance of the Russell Midcap Growth Index, is set forth below.The Pioneer Small and Mid Cap Growth Fund acquired the assets and liabilities of the Predecessor Fund on February 20, 2004 (the “Reorganization”).As a result of the Reorganization, the Pioneer Small and Mid Cap Growth Fund was the accounting successor of the Predecessor Fund.The performance of Class A shares of the Pioneer Small and Mid Cap Growth Fund includes the net asset value performance of the Predecessor Fund’s single class of shares prior to the Reorganization, which has been restated to reflect differences in applicable sales charges and Rule 12b-1 fees (but not other differences in expenses).This adjustment had the effect of reducing the previously reported performance of the Predecessor Fund. Historical performance is not indicative of future performance.The Pioneer Small and Mid Cap Growth Fund was a separate fund and its historical performance is not indicative of the actual or potential performance of the Fund.Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities.This performance does not include the performance of other accounts managed by Ms. Papp and Mr. L. Roy Papp, but the exclusion of these accounts does not cause the performance to be misleading. Average Annual Total Returns For periods ended August 31, 20091 1 Year 3 Years 5 Years 10 Years Since Inception2 Pioneer Small and Mid Cap Growth Fund Class A Shares3 (with maximum sales charge of 5.75%) -19.89% -1.21% 2.20% 6.50% 5.84% Pioneer Small and Mid Cap Growth Fund Class A Shares3 (NAV) -15.00% 0.75% 3.42% 7.14% 6.43% Russell Midcap Growth Index4 -20.21% -4.18% 3.35% 1.52% 3.38% 1 The returns shown reflect changes in share prices and reinvestment of dividends and distributions and are net of all fees and expenses; they do not reflect the deduction of taxes a shareholder would pay on fund distributions, if any, or the redemption of fund shares. 2 The Predecessor Fund’s single class of shares commenced operations on December 15, 1998.The Pioneer Small and Mid Cap Growth Fund’s Class A shares commenced operations on February 21, 2004 in connection with the Reorganization. 3 The expense ratio of Class A shares of the Pioneer Small and Mid Cap GrowthFund and of the Predecessor Fund’s single class of shares was capped at 1.25% for all fiscal periods since inception. Likewise, the expense ratio of the Fund is capped at 1.25% until at least March 1, 2013.The Class A shares of the Pioneer Small and Mid Cap GrowthFund were subject to a 0.25% Rule 12b-1 distribution fee and a 5.75% maximum initial sales charge. 4 The Russell MidcapGrowth Index measures the performance of mid-cap U.S. growth stocks. The Index does not reflect any deductions for fees, expenses or taxes. The Administrator.Ultimus Fund Solutions, LLC (“Ultimus” or the “Transfer Agent”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Fund’s administrator, transfer agent and fund accounting agent.Management and administrative services of Ultimus include (i) providing office space, equipment and officers and clerical personnel to the Fund, (ii) 9 obtaining valuations, calculating NAVs and performing other accounting, tax and financial services, (iii) recordkeeping, (iv) regulatory reporting services, (v) processing shareholder account transactions and disbursing dividends and distributions, and (vi) administering custodial and other third party service provider contracts on behalf of the Fund. The Distributor.Ultimus Fund Distributors, LLC (the “Distributor”) is the Fund’s principal underwriter and serves as the exclusive agent for the distribution of the Fund’s shares.The Distributor may sell the Fund’s shares to or through qualified securities dealers or other approved entities. The SAI has more detailed information about the Adviser and other service providers to the Fund. HOW THE FUND VALUES ITS SHARES The NAV of the Fund’s shares is calculated as of the close of regular trading on the NYSE (normally 4:00 p.m., Eastern time) on each day that the NYSE is open for business.Currently, the NYSE is closed on weekends and in recognition of the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas.To calculate NAV, the Fund’s assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of shares then outstanding.The Fund generally values its portfolio securities at their current market values determined on the basis of readily available market quotations.However, if market quotations are not readily available or are considered to be unreliable due to market or other events, portfolio securities will be valued at their fair values, as of the close of regular trading on the NYSE, as determined in good faith in accordance with procedures adopted by the Fund’s Board of Trustees.When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV are based on the consideration by the Fund of a number of subjective factors and therefore may differ from quoted or published prices for the same securities. Your order to purchase or redeem Fund shares is priced at the NAV next calculated after your order is received in proper form by the Fund.See “How to Buy Shares” and “How to Redeem Shares” for a description of the “proper form” for purchase and redemption orders, respectively. HOW TO BUY SHARES The Fund is a no-load fund.This means that shares may be purchased without imposition of a sales charge.Shares of the Fund are available for purchase from the Fund every day the NYSE is open for business, at the NAV next calculated after receipt of a purchase order in proper form.The Fund reserves the right to reject any purchase request.Investors who purchase and redeem shares through a broker or other financial intermediary may be charged a fee by such broker or intermediary.The Fund mails you confirmations of all purchases or redemptions of Fund shares.Certificates representing shares are not issued. Minimum Initial Investment The minimum initial investment in the Fund is $5,000, except for an Individual Retirement Account (IRA) or a gift to minors account, for which the minimum initial investment is $1,000.These minimum investment requirements may be waived or reduced for any reason at the discretion of the Fund. 10 Opening an Account An account may be opened by mail or bank wire if it is submitted in proper form, as follows: By Mail. To open a new account by mail: • Complete and sign the account application. • Enclose a check payable to the Fund. • Mail the application and the check to the Transfer Agent at the following address: Papp Small & Mid-Cap Growth Fund c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 When shares are purchased by check, the proceeds from the redemption of those shares will not be paid until the purchase check has been converted to federal funds, which could take up to 10 business days from the date of purchase.If an order to purchase shares is canceled because your check does not clear, you will be responsible for any resulting losses or other fees incurred by the Fund or the Transfer Agent in the transaction.The Fund does not accept third party checks, cash, drafts, money orders, cashier’s checks less than $10,000, traveler’s checks, credit card checks, “starter” checks or post-dated checks. By sending your check to the Fund, please be aware that you are authorizing the Fund to make a one-time electronic debit from your account at the financial institution indicated on your check.Your bank account will be debited as early as the same day the Fund receives your payment in the amount of your check; no additional amount will be added to the total.The transaction will appear on your bank statement.Your original check will be destroyed once processed, and you will not receive your canceled check back.If the Fund cannot post the transaction electronically, you authorize the Fund to present an image copy of your check for payment. By Wire Transfer.To open a new account by wire of federal funds, call the Transfer Agent at 1-877-370-7277 to obtain the necessary information to instruct your financial institution to wire your investment.A representative will assist you in obtaining an account application by telecopy or mail, which must be completed, signed and telecopied or mailed to the Transfer Agent before payment by wire will be accepted. The Fund requires advance notification of all wire purchases in order to ensure thatthe wire is received in proper form and that youraccount issubsequentlycredited in a timely fashion for a given trade date. Failure to notify theTransferAgent prior to the transmittal of the bank wire may result in a delay in purchasing shares of the Fund. An order is considered received when the Fund receives payment by wire in proper form as discussed above.Your financial institution may charge a fee for wiring funds. Through Your Broker or Financial Institution.Shares of the Fund may be purchased through certain brokerage firms and financial institutions that are authorized to accept orders on behalf of the Fund and such organizations may be authorized to designate intermediaries to accept orders on behalf of the Fund. Orders will be priced at the NAV next determined after your order is received by such organization, or its authorized designee, in proper form.These organizations may charge you transaction fees on purchases of Fund shares and may impose other charges or 11 restrictions or account options that differ from those applicable to shareholders who purchase shares directly through the Fund.These organizations may be the shareholders of record of your shares. The Fund is not responsible for ensuring that these organizations or their authorized designees carry out their obligations to their customers.Shareholders investing in this manner should look to the organization through which they invest for specific instructions on how to purchase and redeem shares. Subsequent Investments Once an account is open, additional purchases of Fund shares may be made at any time in minimum amounts of $1,000, or in such amounts as your broker or financial institution permits.Additional purchases must be submitted in proper form as described below.Additional purchases may be made: • By sending a check, made payable to the Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.Be sure to note your account number on the memo line of your check.The shareholder will be responsible for any fees incurred or losses suffered by the Fund as a result of any check returned for insufficient funds.The Fund does not accept third party checks, cash, drafts, money orders, cashier’s checks less than $10,000, traveler’s checks, credit card checks, “starter” checks or post-dated checks. • By wire transfer from your financial institution as described under “Opening an Account – By Wire Transfer.”Shareholders should call the Transfer Agent at 1-877-370-7277 before wiring funds. • Through your brokerage firm or other financial institution. Automatic Investment Plan You may make automatic monthly or quarterly investments in the Fund from your bank, savings and loan or other depository institution account.Investments under the plan must be at least $100 and are made on the 15th (or the nearest business day prior to the 15th) and/or last business day of the month.The Transfer Agent currently pays the costs of this service, but reserves the right, upon 30 days written notice, to make reasonable charges.Your depository institution may impose its own charge for making transfers from your account. Purchases in Kind The Fund may accept securities in lieu of cash in payment for the purchase of shares of the Fund.The acceptance of such securities is at the sole discretion of the Adviser based upon the suitability of the securities as an investment for the Fund, the marketability of such securities, and other factors that the Adviser may deem appropriate.If accepted, the securities will be valued using the same criteria and methods utilized for valuing securities to compute the Fund’s NAV. Customer Identification and Verification To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens a new account, and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations.As a result, the Fund must obtain the following information for each person who opens a new account: • Name; • Date of birth (for individuals); 12 • Residential or business street address (although post office boxes are still permitted for mailing); and • Social security number, taxpayer identification number, or other identifying number. You may also be asked for a copy of your driver’s license, passport, or other identifying document in order to verify your identity.In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database.Additional information may be required to open accounts for corporations and other entities, such as trusts.Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Fund may restrict your ability to purchase additional shares until your identity is verified.The Fund also may close your account or take other appropriate action if it is unable to verify your identity within a reasonable time.If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after the account is closed. Frequent Trading Policies Frequent purchases and redemptions of Fund shares by a shareholder may harm other Fund shareholders by interfering with the efficient management of the Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of the Fund’s shares.The Fund does not accommodate frequent purchases or redemption of Fund shares. The Board of Trustees has adopted policies and procedures in an effort to detect and prevent market timing in the Fund.The Fund, through its service providers, monitors shareholder trading activity to ensure that trading activity complies with the Fund’s policies.The Fund prepares reports illustrating purchase and redemption activity in order to detect market timing activity.When monitoring shareholder purchases and redemptions, the Fund does not apply a quantitative definition to frequent trading.Instead, the Fund uses a subjective approach that permits it to reject any purchase orders that it believes may be indicative of market timing or disruptive trading.The right to reject a purchase order applies to any purchase order, including a purchase order placed by financial intermediaries.The Fund may also modify any terms or conditions of purchase of Fund shares or withdraw all or any part of the offering made by the Prospectus.The Fund’s policies and procedures to prevent market timing are applied uniformly to all shareholders.These actions, in the Board’s opinion, should help reduce the risk of abusive trading in the Fund. When financial intermediaries establish omnibus accounts in the Fund for their clients, the Fund reviews trading activity at the omnibus account level and looks for activity that may indicate potential frequent trading or market timing.If the Fund detects suspicious trading activity, the Fund will seek the assistance of the intermediary to investigate that trading activity and take appropriate action, including prohibiting additional purchases of Fund shares by the intermediary and/or its client.Each intermediary that offers the Fund’s shares through an omnibus account has entered into an information sharing agreement with the Fund designed to assist the Fund in stopping future disruptive trading.Intermediaries may apply frequent trading policies that differ from those described in this Prospectus.If you invest in the Fund through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Although the Fund has taken steps to discourage frequent purchases and redemptions of Fund shares, it cannot guarantee that such trading will not occur. 13 HOW TO REDEEM SHARES Shares of the Fund may be redeemed on any day on which the Fund computes its NAV.Shares are redeemed at the NAV next determined after the Transfer Agent receives your redemption request in proper form as described below.Redemption requests may be made by mail or by telephone. By Mail.You may redeem shares by mailing a written request to the Papp Small & Mid-Cap Growth Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.Written requests must state the shareholder’s name, the name of the Fund, the account number and the shares or dollar amount to be redeemed, and be signed exactly as the shares are registered. Signature Guarantees.If the shares to be redeemed have a value of greater than $50,000, or if the payment of the proceeds of a redemption of any amount is to be sent to a person other than the shareholder of record or to an address other than that on record with the Fund, you must have all signatures on written redemption requests guaranteed.If the name(s) or the address on your account has changed within the previous 15 days of your redemption request, the request must be made in writing with your signature guaranteed, regardless of the value of the shares being redeemed.The Transfer Agent will accept signatures guaranteed by a domestic bank or trust company, broker, dealer, clearing agency, savings association or other financial institution which participates in the STAMP Medallion Program sponsored by the Securities Transfer Association.Signature guarantees from financial institutions which do not participate in the STAMP Medallion Program will not be accepted.A notary public cannot provide a signature guarantee.The Transfer Agent has adopted standards for accepting signature guarantees from the above institutions.The Fund and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption requests by corporate and fiduciary shareholders must be accompanied by appropriate documentation establishing the authority of the person seeking to act on behalf of the account. Forms of resolutions and other documentation to assist in compliance with the Transfer Agent’s procedures may be obtained by calling the Transfer Agent. By Telephone.Unless you specifically decline the telephone redemption privilege on your account application, you may also redeem shares having a value of $50,000 or less by telephone by calling the Transfer Agent at 1-877-370-7277. Telephone redemptions may be requested only if the proceeds are to be sent to the shareholder of record and mailed to the address on record with the Fund.Account designations may be changed by sending the Transfer Agent a written request with all signatures guaranteed as described above.The Transfer Agent requires personal identification before accepting any redemption request by telephone, and telephone redemption instructions may be recorded.If reasonable procedures are followed by the Transfer Agent to verify the identity and authority of the caller, neither the Transfer Agent nor the Fund will be liable for losses due to unauthorized or fraudulent telephone instructions.In the event of drastic economic or market changes, a shareholder may experience difficulty in redeeming shares by telephone.If such a case should occur, redemption by mail should be considered. 14 By Wire Transfer.Redemption requests may direct that the proceeds be wired directly to your existing account in any commercial bank or brokerage firm in the United States as designated on your account application. If your instructions request a redemption by wire, you will be charged a $15 processing fee by the Fund’s custodian. The Fund reserves the right, upon 30 days’ written notice, to change the processing fee. All charges will be deducted from your account by redemption of shares in your account. Your bank or brokerage firm may also impose a charge for processing the wire. In the event that wire transfer of funds is impossible or impractical, the redemption proceeds will be sent by mail to the address of record for the account. Through Your Broker or Financial Institution.You may also redeem your shares through a brokerage firm or financial institution that has been authorized to accept orders on behalf of the Fund at the NAV next determined after your order is received by such organization in proper form.NAV is normally determined at 4:00 p.m., Eastern time.Your brokerage firm or financial institution may require a redemption request to be received at an earlier time during the day in order for your redemption to be effective as of the day the order is received.These organizations may be authorized to designate other intermediaries to act in this capacity.Such an organization may charge you transaction fees on redemptions of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who redeem shares directly through the Transfer Agent. Receiving Payment The Fund normally makes payment for Fund shares redeemed within 7 days after receipt by the Transfer Agent of a redemption request in proper form.Under unusual circumstances as provided by the rules of the Securities and Exchange Commission, the Fund may suspend the right of redemption or delay payment of redemption proceeds for more than 7 days.A requested wire of redemption proceeds normally will be sent on the business day following a redemption.However, when shares are purchased by check, the proceeds from the redemption of those shares will not be paid until the purchase check has been converted to federal funds, which could take up to 10 business days. Minimum Account Balance Due to the high cost of maintaining shareholder accounts, the Fund may involuntarily redeem shares in an account, and pay the proceeds to the shareholder, if the shareholder’s account balance falls below $5,000 ($1,000 for IRA accounts or gifts to minors accounts) due to shareholder redemptions.This does not apply, however, if the balance falls below the minimum solely because of a decline in the Fund’s NAV.Before shares are redeemed to close an account, the shareholder is notified in writing and allowed 30 days to purchase additional shares to meet the minimum account balance requirement. Automatic Withdrawal Plan If the shares in your account have a value of at least $5,000, you (or another person you have designated) may receive monthly or quarterly payments in a specified amount of not less than $100 each.There is currently no charge for this service, but the Transfer Agent reserves the right, upon 30 days written notice, to make reasonable charges.Telephone the Transfer Agent toll-free at 1-877-370-7277 for additional information. 15 Redemptions in Kind The Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind.”This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a very large redemption that could affect Fund operations (for example, more than 1% of the Fund’s net assets).A redemption in kind will consist of liquid securities equal in market value to your shares.When you convert these securities to cash, you will pay brokerage charges. DISTRIBUTION PLAN The Fund has adopted a plan of distribution under Rule 12b-1 under the Investment Company Act of 1940 (the “Plan”). The Plan allows the Fund to make payments to securities dealers and other financial organizations (including payments directly to the Adviser and the Distributor) for expenses related to the distribution and servicing of the Fund’s shares.The annual fees payable under the Plan may not exceed an amount equal to 0.25% of the Fund’s average daily net assets.Because these fees are paid out of the Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges.The Plan is not self-operative, however, and the Board of Trustees must approve the Fund charging and paying any fees that are made pursuant to the Plan.Until at least April 1, 2013, the Board of Trustees will not approve the payment of any fee pursuant to the terms of the Plan.If, after that date, the Board of Trustees approves such payments, the Fund will notify each shareholder of record by providing that shareholder with a prospectus supplement that discloses the amount of fees that will be charged under the Plan.Expenses related to the distribution and servicing of the Fund’s shares may include payments to securities dealers and other persons who are engaged in the sale of shares of the Fund and who may be advising shareholders regarding the sale or retention of such shares; expenses of maintaining personnel who render shareholder support services not otherwise provided by the Transfer Agent or the Fund; expenses of preparing, printing or distributing prospectuses and statements of additional information and reports for recipients other than existing shareholders of the Fund; and any other expenses related to the distribution and servicing of the Fund’s shares.The Adviser may make additional payments to financial organizations from its own assets.The payment by the Adviser of any such additional compensation will not affect the expense ratio of the Fund. DIVIDENDS, DISTRIBUTIONS AND TAXES The following information is meant as a general summary for U.S. taxpayers. Additional information appears in the SAI. Shareholders should rely on their own tax advisors for advice about the particular federal, state and local tax consequences of investing in the Fund. The Fund has qualified and intends to continue to qualify as a regulated investment company for federal income tax purposes, and as such, it will not be subject to federal income tax on its taxable income and gains that it distributes to its shareholders.The Fund intends to distribute its income and gains in such a way that it will not be subject to a federal excise tax on certain undistributed amounts. Income dividends and net capital gain distributions, if any, are normally declared and paid annually in December by the Fund.Your distributions of dividends and capital gains will be automatically reinvested in additional shares of the Fund unless you elect to receive them in 16 cash.The Fund’s distributions of income and capital gains, whether received in cash or reinvested in additional shares, will be subject to federal income tax. Distributions attributable to net investment income and short-term capital gains are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders at long-term capital gains rates.In the case of corporations that hold shares of the Fund, certain income from the Fund may qualify for a 70% dividends-received deduction.Distributions of long-term capital gains are generally taxed as long-term capital gains, regardless of how long you have held your Fund shares. When you redeem your Fund shares, you generally realize a capital gain or loss as long as you hold the shares as capital assets.Except for investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRA accounts, and tax-exempt investors that do not borrow to purchase Fund shares, any gain realized on a redemption of Fund shares will be subject to federal income tax. You will be notified by February 15 of each year about the federal tax status of distributions made by the Fund during the prior year.Depending on your residence for tax purposes, distributions also may be subject to state and local taxes. Federal law requires the Fund to withhold taxes on distributions paid to shareholders who fail to provide a social security number or taxpayer identification number or fail to certify that such number is correct.Foreign shareholders may be subject to special withholding requirements.Notwithstanding the foregoing, the Fund reserves the right, at its sole discretion, to redeem a shareholder who the Fund believes has failed to provide it with adequate taxpayer information. The Emergency Economic Stabilization Act of 2008 requires that mutual fund companies report cost basis information to the Internal Revenue Service (“IRS”) on Form 1099-B for any sale of mutual fund shares acquired after January 1, 2012 (“Covered Shares”). Under the new regulations, mutual funds must select a default cost basis calculation method and apply that method to the sale of Covered Shares unless an alternate IRS approved method is specifically elected in writing by the shareholder. Average Cost, which is the mutual fund industry standard, has been selected as the Fund’s default cost basis calculation method. If a shareholder determines that an IRS approved cost basis calculation method other than the Fund’s default method of Average Cost is more appropriate, they must contact the Fund at the time of or in advance of the sale of Covered Shares that are to be subject to that alternate election. IRS regulations do not permit the change of a cost basis election on previously executed trades. All Covered Shares purchased in non-retirement accounts are subject to the new cost basis reporting legislation. Non-covered shares are mutual fund shares that were acquired prior to the effective date of January 1, 2012. Cost basis information will not be reported to the IRS or shareholder upon the sale of any non-covered mutual fund shares.Non-covered shares will be redeemed first. Because everyone’s tax situation is not the same, you should consult your tax professional about federal, state and local tax consequences of an investment in the Fund. 17 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for the period of its operations.Certain information reflects financial results for a single Fund share.The total return in the table represents the rate that an investor would have earned on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by BBD, LLP, the Fund’s independent registered public accounting firm, whose report, along with the Fund’s financial statements, is included in the annual report to shareholders, which may be obtained at no charge by calling the Fund at 1-877-370-7277. Per Share Data for a Share Outstanding Throughout Each Period: Year Period Ended Ended November 30, November 30, 2010 (a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment loss ) ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ $ Total return (b) 4.88% 16.80% (c) Net assets at end of period $ $ Ratios/supplementary data: Ratio of total expenses to average net assets 2.43% 3.03% (e) Ratio of net expenses to average net assets(d) 1.25% 1.25% (e) Ratio of net investment loss to average net assets(d) (0.36%
